GAUDIN, Judge.
This is an appeal by district court plaintiff Sharon Lewis from the granting of a motion for summary judgment dismissing NME Hospitals, Inc. from this tort proceeding. Lewis contends that she was injured on October 2,1987 in a building situated on real property owned by NME.
The trial court, in granting the motion, apparently concluded that NME had neither an ownership interest in nor whole or partial possession of the subject building and that NME had nothing to do with the planning and/or construction of the building, particularly the automatic entrance door which allegedly malfunctioned and caused Lewis’ injury.
As NME owned only the land under the building, this named defendant is not answerable for tort damages claimed by Lewis; at least, there is no present Louisiana statute or jurisprudence supportive of Lewis’ right to proceed against a land-owning defendant as far removed from Lewis’ accident as NME. Lewis does not argue that NME and the building owners are connected except by an arms-length lease.
Finally, we note this. A copy of the trial judge’s denial of the motion for new trial was mailed to counsel on June 12, 1989; therefore, the appeal delays commenced on June 13th and elapsed on August 11th. The gratuitous mailing of a second notice on August 24th did not serve to extend the appeal time.
*984In any event, the motion for summary judgment was properly granted. We affirm the judgment dated May 25, 1989 at appellant’s costs.
AFFIRMED.